DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 04, 2021 has been entered. Claims 1-20 are pending in the application.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites in lines 1-2 the limitation “at least one end…are closed”.  It is recommended the limitation is amended to “at least one end…is closed” for grammatical purposes. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the intraperitoneal portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this limitation will be interpreted as “the cylindrical intraperitoneal tubing”. 
Claim 10 recites the limitation "the subcutaneous exit tubing” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested this limitation is amended to “a subcutaneous exit tubing”. 
Claim 14 recites the limitation "the sides” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 20 recites the limitation “the subcutaneous tubing” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2,240,026 to Rhone-Poulenc.
Regarding Claim 1, Rhone-Poulenc teaches a catheter for fluid infusion and drainage comprising: a cylindrical intraperitoneal tubing (See Annotated Fig. 1 below; Pg. 2, lines 14-17 of the English translation disclose the portion without grooves provides a good seal for the traversal of the epidermis, and thus the portion with grooves may be used inwards of the epidermis such as in the peritoneum) defining at least one slot (Figs. 2-3; elements 2-5 are each a slot) wherein the at least one slot has a narrow width to prevent ingress of abdominal contents or tissue (the grooves have a width as shown in Figs. 2-3 which may be, for example 2.5mm as disclosed on Pg. 5, lines 15-16; Pg. 3, lines 1-2 disclose the grooves prevent tissue from clogging the ports thus the grooves must be a sufficiently narrow width to prevent the ingress of tissue), wherein the at least one slot has a length more than twice the at least one slot's width to provide an area for fluid flow (see Annotated Fig. 1 below), wherein the cylindrical intraperitoneal tubing has a single interior opening (Figs. 2-3, element 1) large enough for unrestricted passage of fluid (Pg. 5, lines 13-14; the single interior opening [inner channel] has a diameter of 5 mm which is large enough for unrestricted fluid passage), and wherein a structure of the cylindrical intraperitoneal tubing and a structure of the at least one slot are stabilized by bridges of material between the at least one slots (See Annotated Fig. 2 below, elements 22, 23, 24, 25 are bridges between the slots), joining adjacent sections of the cylindrical intraperitoneal tubing without criss-crossing walls inside the cylindrical intraperitoneal tubing, wherein the at least one slot extends for the length of the cylindrical intraperitoneal tubing of the catheter (slots extend for the length of the intraperitoneal tubing as shown in Annotated Fig. 1) and the bridges are created by U-shaped troughs beneath each of the at least one slot (see Annotated Fig. 2 below; the sidewalls and lower surface of the slot form the bridges and are U-shaped troughs as shown; Pg. 2 lines 14-15 also discloses the slot is U-shaped; the bridges are therefore U-shaped since the bridges define the shape of the slot) with holes (Fig. 3, elements 6, 7, 8, 9) for fluid passage in the bottom of each trough (Fig. 3, the holes begin in the bottom of the each trough), wherein the holes are defined within the narrow width, wherein the holes are defined by each trough at some distance from the surface of the catheter (Fig. 3, the holes are both defined with in the narrow width and at some distance from the surface of the catheter; Pg. 2, line 22 additionally states the holes [ports] are located entirely within at least one slot [grooves]).


    PNG
    media_image1.png
    235
    658
    media_image1.png
    Greyscale
Regarding Claim 6, Rhone-Poulenc teaches all of the limitations as discussed above regarding claim 1 and further teaches wherein the holes are circular (Pg. 3, lines 8-9; “the ports” refers to the holes and they may be circular).

Regarding Claim 7, the intraperitoneal tubing made by extrusion is interpreted to be a product by process limitation which does not add a structural limitation and therefore does not further limit 
Regarding Claim 8, the holes draining the bridges made by drilling, punching, or by pins during the extrusion process is interpreted to be a product by process limitation which does not add a structural limitation and therefore does not further limit claim 7.  Rhone-Poulenc therefore teaches all of the limitations of claim 8.  Additionally, Rhone-Poulenc further teaches the holes draining the bridging troughs are made by drilling (Pg. 2, lines 27-28). 
	Regarding Claim 10, Rhone-Poulenc teaches all of the limitations as discussed above regarding claim 1 and further teaches wherein a subcutaneous exit tubing is attached to one end of the cylindrical intraperitoneal tubing (tubing which is intended to be placed under the epidermis will be interpreted as a subcutaneous exit tubing; See Annotated Fig. 1 below, the portion of tubing without slots traverses the epidermis as recited above, thus any portion of the tubing without grooves which can traverse the epidermis is considered a subcutaneous exit tubing; the subcutaneous tubing is attached at the end of the intraperitoneal tubing), creating a catheter that is linear in shape (Fig. 1), or which can be made to be linear with an internal stylet.	

    PNG
    media_image1.png
    235
    658
    media_image1.png
    Greyscale

	
Regarding Claim 15, Rhone-Poulenc teaches all of the limitations as discussed above regarding claim 1 and further teaches wherein the at least one slot is linear (Fig. 1). 
Regarding Claim 19 Rhone-Poulenc teaches all of the limitations as discussed above regarding claim 1 and further teaches wherein the cylindrical intraperitoneal tubing has at least one closed end (Fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rhone-Poulenc, as applied to claim 1 above, and further in view of U.S. Patent App. Pub. 2009/0018493 to Ash.
Regarding Claim 9, Rhone-Poulenc teaches all of the limitations as discussed above regarding claim 1 including a subcutaneous exit tubing, but is silent regarding wherein a subcutaneous exit tubing is fastened to the middle of the intraperitoneal tubing, creating a T-shaped catheter to fix the position of all components of the catheter. 
Ash teaches an analogous invention directed to a catheter for fluid drainage which includes intraperitoneal tubing (Fig. 1, elements 30 and 40 are each intraperitoneal tubing) and in which a subcutaneous exit tubing (Fig. 1, element 50) is fastened to the middle of the intraperitoneal tubing (Par. 0027, Ash teaches that any of elements 11, 30, 40, and 50 can be integral; when tubing 30 and 40 are an integral unit, subcutaneous exit tubing 50 is then fastened to the middle of the intraperitoneal tubing 30,40), creating a T-shaped catheter (Fig. 1, elements 50, 11, 30 and 40 form a T-shape) to fix the position of all components of the catheter (fixing of the position of all components of the catheter is functional language which does not contribute further structural limitations to the claim).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rhone-Poulenc, as applied to claim 10 above, and further in view of U.S. Patent No. 4,772,269 to Twardowski. 
Rhone-Poulenc teaches all of the limitations as discussed above regarding claim 10, but is silent regarding wherein there is a 150 to 180 degree bend in the subcutaneous exit tubing wherein the subcutaneous exit tubing is configured to be centering on the abdominal musculature layer, to fix the position of all components of the catheter (fixing of the position of all components of the catheter is functional language which does not contribute further structural limitations to the claim).
Twardowski teaches an analogous invention directed to a catheter for drainage of fluid which includes a subcutaneous exit tubing (Col. 3, lines 28-34; the portion of tubing between outer cuff 20 and cuff 22 is interpreted as subcutaneous exit tubing as outer cuff 22 is placed 2 cm from the outer skin) wherein there is a 150 to 180 degree bend in the subcutaneous exit tubing (Col. 3, lines 35-37) when the subcutaneous exit tubing is configured to be centering on the abdominal musculature layer (Col. 3, lines 28-34, the cuffs 20 and 22 being placed at the outer and inner ends of the abdominal tunnel is interpreted as the subcutaneous exit tubing is centering on the abdominal musculature layer since the subcutaneous exit tubing is between cuffs 20 and 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the subcutaneous exit tubing of Rhone-Poulenc to have a 150 to 180 degree bend, as taught by Twardowski, in order to prevent kinking (Col. 2, lines 59-63) or to improve draining and reduce infection (Col. 2, lines 23-48).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhone-Poulenc, as applied to claim 1 above, and further in view of U.S. Patent No. 9,144,660 to Degen.
Regarding Claim 12, Rhone-Poulenc teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the cylindrical intraperitoneal tubing has an 8 mm outside diameter and a 6 mm internal diameter. 
Degen teaches an analogous invention direction to a catheter for drainage of fluid which includes a cylindrical intraperitoneal tubing (Fig. 2B, element 200’ is implanted within the peritoneum) wherein the cylindrical intraperitoneal tubing has an 8 mm outside diameter and a 6 mm internal diameter (Col. 7, lines 52-65; Degen teaches a 1 mm – 11 mm range for the outside diameter and a 1 mm – 10 mm range for the inside diameter).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cylindrical intraperitoneal tubing of Rhone-Poulenc to have an 8 mm outside diameter and a 6 mm internal diameter in order to suit the intended use of the catheter (Col. 7, lines 52-56). 
Regarding Claim 20, Rhone-Poulenc teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein a subcutaneous tubing has an approximately 6 mm outside diameter and an approximately 4 mm internal diameter. 
Degen teaches an analogous invention direction to a catheter for drainage of fluid which includes a subcutaneous exit tubing (Fig. 2B, element 200’’ exits the peritoneum 12 and the skin 13 to connect to a dialysate reservoir and thus catheter 200’’ must include a subcutaneous section of tubing) wherein the subcutaneous exit tubing has an 6 mm outside diameter and a 4 mm internal diameter (Col. 7, lines 52-65; Degen teaches a 1mm – 11mm range for the outside diameter and a 1mm – 10mm range for the inside diameter; Degen also teaches the diameters are substantially uniform along the length of the catheter and therefore the given ranges apply to a subcutaneous exit tubing of the catheter).  
. 
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rhone-Poulenc, as applied to claim 1 above, and further in view of U.S. Patent No. 4,391,276 to Lazarus.
Regarding Claim 13, Rhone-Poulenc teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the cylindrical intraperitoneal tubing is approximately 13 cm to 15 cm in length.
Lazarus teaches an analogous invention directed to a catheter for drainage of fluid from the peritoneum in which the tubing is approximately 13 cm to 15 cm in length (Col. 2, lines 7-9; the range 75 mm - 300 mm is 7.5 cm - 30 cm and encompasses the range 13 cm - 15 cm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the length of the cylindrical intraperitoneal tubing of Rhone-Poulenc to be approximately 13 cm to 15 cm in length, as taught by Lazarus, in order to be sized appropriately for draining fluid from the peritoneum. 
Regarding Claim 14, the modified catheter of Rhone-Poulenc and Lazarus teaches all of the limitations discussed above regarding claim 13, and Rhone-Poulenc further teaches at least one end of the cylindrical intraperitoneal tubing is closed by either flattening the tubing and gluing the sides together or fitting a hemispherical piece to at least one end (Fig. 12; Rhone-Poulenc teaches fitting a hemispherical piece to at least one end).  The modified catheter of Rhone-Poulenc does not expressly teach the hemispherical piece being a molded silicone hemispherical piece.  However, the piece being molded is a product by process limitation which does not add a structural limitation and therefore does not further limit claim 14.  
.
Response to Arguments
Specification Objection
Applicant’s arguments, see Pg. 6, filed 12/30/2020, with respect to the objection to the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Claim Objection
Applicant’s arguments, see Pg. 6, filed 12/30/2020, with respect to the objection to the claims 1, 7, 14, and 19 have been fully considered and are persuasive.  The objections have been withdrawn. 
Claim Rejection: 35 U.S.C. 101
Applicant’s arguments, see Pg. 6, filed 12/30/2020, with respect to the rejection of claim 11 under U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Rejection: 35 U.S.C. 112(a)
Applicant’s arguments, see Pg. 7, filed 12/30/2020, with respect to the rejection of claim 8 under U.S.C. 112(a) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Rejection: 35 U.S.C. 112(b)
Applicant’s arguments, see Pg. 7, filed 12/30/2020, with respect to the rejection of claims, 1, 6-8, 12-15, and 19 under U.S.C. 112(b) have been fully considered and is persuasive.  The rejections have been withdrawn. However, claims 9-10, 14, and 20 still lack proper antecedent basis for the recitations of “the sides”, “the intraperitoneal portion”, and “the subcutaneous exit tubing”.  Therefore, Applicant’s 
Claim Rejection: 35 U.S.C. 102 over U.S. Patent No. 7,223,263 to Seno
Applicant’s arguments with respect to claim(s) 1, 6-8, 10, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejection: 35 U.S.C. 103 
Applicant’s arguments, see Pgs. 8-9, with respect to the rejections of claim(s) 9, 11-14, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783